Rumsey, J.:
This appeal'cannot be considered upon the merits, for two reasons. In the first place all the plaintiffs do not join in it. The action is brought by Van Yleck and the sheriff of the county. The money, if recovered, is to be paid to the sheriff, and he albne has any beneficial interest in it. An. appeal taken by one plaintiff, in which the other does not join, does not present any substantial question to be considered.
Besides that it does not appear that any exception was taken to the decision of the referee. Where such is the case, the court has no power to review any question which might have been raised' upon the trial. (Thompson v. Schwartz, 39 App. Div. 658.)
But even if there were power in the court to review exceptions taken upon the trial, in the absence of an exception to the decision, no exceptions were taken upon the trial of this case, and, therefore, there was nothing to review.
The judgment, therefore, must be affirmed, with costs.
Yan Brunt; P. J., Barrett, Patterson and O’Brien, JJ., concurred.
Judgment affirmed, with costs.